DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, presently claims 1-18, in the reply filed on 4/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
	Claims 1-18 are under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imoto (JP 2006311887A; a machine translation provided in the IDS dated 1/30/2019; the original foreign patent is of record).  
Imoto teaches a tubular bioreactor comprising sealed chamber 2 (the housing), a hollow-shaped porous scaffolding 7 consisting of a biocompatible material (a scaffold mounted within the housing), supply pipe 5 connected to culture fluid tank 8 (a first fluid dispenser capable of receiving a first fluid to the interior of scaffold 7) and tube 11 connected to culture solution tank 10 (a second fluid dispenser capable of receiving a second fluid to the exterior of scaffold 7) (¶0014-0017 of the machine translation, and Fig. 1 of the original foreign patent), anticipating claims 1 and 18. Imoto teaches the tubular bioreactor comprises outlet port 6 for removing and recycling the culture medium from sealed chamber 2 (Fig. 1 of the original foreign patent), anticipating claims 2, 6, 7, 10, and 16. Imoto teaches that supply pipe 5 applies culture medium to the exterior surface of porous scaffolding 7 and tube 11 applies culture medium to the interior surface of porous scaffolding 7 (Fig. 1 of the original foreign patent), anticipating claims 3-5. Imoto teaches that porous scaffolding 7 is mounted on footfield attachment pipes 3 and 4 such that the scaffolding of capable of being rotated about an axis running through the center of the scaffolding (¶0014 and Fig. 1 of the original foreign patent), anticipating claims 13-15. Imoto teaches that supply pipe 5 is positioned above porous scaffolding 7 (Fig. 1 of the original foreign patent), anticipating claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto (JP 2006311887A; a machine translation provided in the IDS dated 1/30/2019; the original foreign patent is of record) in view of Hirschel et al. (US 2011/0212493).
The teachings of Imoto are relied upon as set forth above in rejecting claims 1-7 and 13-18 as anticipated under 35 U.S.C. § 102(a)(1).
	Regarding claim 8, Imoto does not teach a bioreactor comprising a means for connecting the bioreactor to one or more oxygenators. Regarding claim 9, Imoto does not teach connecting the bioreactor to one or more oxygenators operable if use to reoxygenate fluid removed through the fluid outlet.
	Hirschel teaches a bioreactor system comprising a gassing loop (e.g. oxygenation/oxygenators) operatively connective to bioreactors (Fig. 3 and ¶0027). Hirschel teaches that the culture medium is advantageously passed through an oxygenator to control the pH and oxygen levels and to remove carbon dioxide from the culture medium (¶0048), reading on claims 8 and 9.
	Regarding claims 8 and 9, it would have been obvious before the invention was field to further add the oxygenator(s) and gassing loop of Hirschel to the bioreactor of Imoto. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Hirschel and Imoto are directed towards perfusion-type bioreactors. The skilled artisan would have been motivated to do so because Hirschel teaches that addition would be predictably advantageous to enhance Imoto’s bioreactor device by controlling the pH and oxygen levels and to removing carbon dioxide from the culture medium.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imoto (JP 2006311887A; a machine translation provided in the IDS dated 1/30/2019; the original foreign patent is of record) in view of Hirschel et al. (US 2011/0212493).
The teachings of Imoto are relied upon as set forth above in rejecting claims 1-7 and 13-18 as anticipated under 35 U.S.C. § 102(a)(1). Imoto further teaches culturing a vascular tubular organ (¶0015-0019), reading in-part on claims 11 and 12.
	Regarding claim 11, Imoto does not teach wherein the first and/or second fluid dispenser comprising a perforated shaft or conduit having one or more holes therein. Regarding claim 12, Imoto does not teach wherein the first and/or second shafts or conduits are operable to apply the first or second fluid onto one or more surfaces of a mounted scaffold through said one or more holes within the shaft or conduit.
	Dunkelman teaches a bioreactor device for seed and culturing vascular grafts (Abstract) Dunkelman teaches a bioreactor device wherein treatment chamber 46 house porous tube 48 which is fluidly connected to inlet port 68 and outlet port 70 and wherein vascular graft scaffolding 26 is placed upon porous tube 48 (Fig. 4 and Col. 5, lines 5-21), reading on claims 11 and 12. Dunkelman teaches that porous tube 48 is advantageous to apply varying and cyclical radial stress on vascular graft scaffolding 26 thus yielding vascular grafts that are more likely to tolerate the physiological conditions found in the human body (Col. 5, line 66 through Col. 6, line 15), reading in claims 11 and 12.
	Regarding claims 11 and 12, it would have been obvious before the invention was filed to add the perforated tube of Dunkelman to the bioreactor device of Imoto. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Dunkelman and Imoto are directed towards bioreactors and are directed in-part towards the culturing of tubular vascular tissue. The skilled artisan would have been motivated to do so because Dunkelman teaches that porous tube 48 is advantageous to apply varying and cyclical radial stress on vascular graft scaffolding 26 thus yielding vascular grafts that are more likely to tolerate the physiological conditions found in the human body, and so the addition would likely improve upon the bioreactor device of Imoto.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

11 and 12: Dunkelman et al. (US 5,792,603)

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653